Citation Nr: 1734114	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for an eye disability, to include glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1985.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a September 2010 rating decision by the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusion of law. 

The issue of reopening a claim for compensation under 38 U.S.C.A. § 1151 has been raised by the record in the Veteran's hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for an eye disability, to include glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been competently and credibly diagnosed with arthritis of his left hip and lumbar spine.

2.  The Veteran's military occupational specialty as a bridge crewman involved significant manual labor and heavy lifting.

3.  The Veteran sought treatment for his low back pain during his active duty service, testified that his hip pain began during his active duty service, and has competently and credibly shown continuity of symptomatology. 


CONCLUSION OF LAW

Whereas the Veteran was diagnosed with arthritis of both his lumbar spine and left hip, suffered an injury and repetitive trauma during his active duty service, and has competently and credibly shown continuity of symptomatology, service connection for lumbar spine and left hip disabilities are warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.309; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a left hip disability is granted.

Service connection for a lumbar spine disability is granted. 


REMAND

Although the Veteran has been provided with multiple VA examinations related to his eye disabilities, they either failed to provide an opinion or did not provide an appropriate rationale.  Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand for a new examination is necessary to fairly adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records relevant to the issue remaining on appeal. 

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any eye disability present, to specifically include his diagnosed glaucoma. 

For any diagnosed eye disability, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's active duty service, to include his reported eye injury.  A clear and complete rationale should be provided for any opinion expressed. 

3.  Then, readjudicate the claim.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


